Citation Nr: 0518945	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the Hartford, 
Connecticut Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied reopening of a claim for service connection for a 
left knee disability.

The claim for service connection for a left knee disability 
is reopened herein.  That reopened claim is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Evidence added to the record since a January 1958 relates to 
a fact necessary to the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been added to the record since 
the January 1958 rating decision denying entitlement to 
service connection for a left knee disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  In 
light of the Board's decision to reopen the claim of 
entitlement to service connection for a left knee disability, 
it is not necessary to discuss at this time whether VA has 
fully complied with the provisions of the VCAA.

In an April 1957 rating decision, the RO denied the veteran's 
claim for service connection for a left knee disability.  A 
rating decision becomes final when a claimant does not file a 
notice of disagreement (NOD) within one year after the 
decision is issued.  38 U.S.C.A. § 7105.  The veteran did not 
file an NOD in response to the April 1957 rating decision.  
In January 1958, the RO received a statement from Anthony 
Komninos, M.D., a private physician who was treating the 
veteran for left knee problems.  In January 1958, the RO 
confirmed and continued the denial.  The veteran did not file 
an NOD following the January 1958 decision.  

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

In this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was disallowed on any 
basis (not only since the last time that the was disallowed 
on the merits).  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
most recent disallowance of the veteran's left knee service 
connection claim was the January 1958 decision.  The Board 
will consider whether new and material evidence has been 
submitted since.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  A veteran will be considered to have been in 
sound condition when examined and accepted for service, 
except as to disorders noted on entrance into service, or 
when clear and unmistakable evidence demonstrates that the 
disability existed prior to service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2004).

The evidence that was associated with the veteran's claims 
file prior to the January 1958 decision included service 
medical records and the January 1958 statement from Dr. 
Komninos.  In the service medical records no left knee 
disorder was noted at the January 1955 entrance examination.  
In August 1955, the veteran reported episodes and pain and 
locking in the left knee.  Clinical records contain a history 
of the veteran reportedly injuring his left knee several 
years prior to service while playing football.  The veteran 
was unable to recall the circumstances of the injury or the 
symptoms at that time.  The veteran underwent left knee 
surgery in September 1955.  The surgeon found a partial 
detachment of the medial meniscus.  The meniscus was removed.  
The veteran received physical rehabilitation after the 
surgery.  In November 1955, he was returned to limited duty.  
The report of his December 1956 separation examination notes 
a scar on the left knee.

The April 1957 rating decision notes that the veteran had 
injured his left knee playing football several years before 
service, that the knee had locked during service, that he had 
undergone surgery, and that the condition did not bother him 
after surgery through the time of discharge.  The RO 
concluded that the surgery in service corrected a condition 
that was incurred before service, and that a left knee injury 
was not incurred or aggravated in service.

In January 1958, Dr. Komninos wrote that he had been seeing 
the veteran since June 1957 for locking and pain in the left 
knee.  The veteran reportedly indicated having had difficulty 
with the knee prior to service, and having increased knee 
problems after performing maneuvers in service.  The veteran 
reported having surgery in service, and continuing to have 
difficulty with the knee.  The veteran related that pain and 
locking of the knee interfered with his work.  Dr. Komninos 
found that the veteran had residual disability in his left 
knee.

The evidence that has been added to the claims file since the 
January 1958 confirmed rating decision includes private 
medical records, and the veteran's testimony at hearings 
before a hearing officer at the RO in July 2003, and before 
the undersigned Veterans Law Judge in May 2005.  

Private medical records associated with the claims file 
indicate that the veteran had arthroscopic surgery on the 
right knee in November 1982, and arthroscopic surgery on the 
left knee in August 1987.  At both hearings, the veteran 
stated that he had played football prior to service, but that 
he had not sustained any left knee injury while playing 
football.  He indicated that he had not missed any football 
games due to injury, and that he had not experienced any 
symptoms in his left knee during his basic training in the 
military.  He stated that his left knee had locked up during 
service when he was on maneuvers while on a long march with a 
full pack.

The January 1958 rating decision were based on the conclusion 
that the veteran had a left knee injury prior to service.  
Since the January 1958 decision, the veteran has provided 
testimony that he did not have a left knee injury prior to 
service, and it must be deemed for purposes of reopening to 
be credible.  This evidence is new; it was not before VA in 
1958.  Further, the new evidence is material and it relates 
to the existence of a left knee disorder prior to service, an 
issue essential to the outcome of the service connection 
claim.  As such, the veteran's hearing testimony raises a 
reasonable possibility of substantiating his claim.  As the 
veteran's hearing testimony includes new and material 
evidence, his claim for service connection for a left knee 
disability is reopened.


ORDER

The claim for service connection for a left knee disability 
is reopened.


REMAND

Initially, at the May 2005 hearing, the representative 
asserted that it was clear and unmistakable error (CUE) to 
deny service connection in the April 1957 and January 1958 
rating decision.  The claim whether those rating decisions 
were CUE is inextricably intertwined with the question 
whether service connection is warranted based on the 
appellant's reopened claim.  Hence, it must be adjudicated 
prior to the Board reaching the merits of the new claim.  

Secondly, the claims file does not include a VA medical 
opinion addressing whether there is a connection between the 
veteran's inservice left knee symptoms, to include the need 
for surgery, and current left knee disability.  Hence, should 
the RO determine that the prior rating decisions were not 
CUE, then under 38 U.S.C.A. § 5103A a VA medical examination 
is in order.  

In adjudicating either the CUE claim, or the now reopened 
claim any analysis must properly apply the provisions of 38 
U.S.C.A. § 1111.  In this regard, since 1943 the provisions 
of that statute and its statutory predecessors have given a 
veteran the presumption that he was physically sound at 
enlistment, as well as a presumption that any preexisting 
disorder was aggravated while on active duty.  Clear and 
unmistakable evidence is necessary to rebut both 
presumptions.  VAOPGCPREC 03-03; 69 Fed.Reg. 25178 (2004); PL 
78-144; 57 Stat. 554, 556 (1943).  Careful application of 
this statute is essential in any adjudication.

Finally, the Board acknowledges the fact that by reopening 
the claim the Board may be sending a silent signal to the RO 
that the 1957 and 1958 rating decisions were not CUE.  The 
Board makes no such holding.  The Board did, however, elect 
to reopen the claim now for the sake of expediency and to 
preserve limited VA resources.  That is, if the Board were to 
simply remand the CUE question without adjudicating the claim 
to reopen the potential arises for unduly delaying this claim 
with yet another remand when it is evident that any reopened 
claim warrants a VA examination.  

Accordingly, this case is REMANDED for the following:

1.  The RO must first address whether the 
April 1957 and January 1958 rating 
decisions denying service connection were 
clearly and unmistakably erroneous.  In 
doing so the RO must consider PL 78-144; 
57 Stat. 554, 556 (1943).  

2.  If it was not CUE to deny service 
connection in both the 1957 and 1958 
rating decisions, then the RO should 
schedule the veteran for a VA medical 
examination to address the likely 
etiology of any current left knee 
disability.  The veteran's claims file 
must be provided to the examiner for 
review.  The examiner should describe any 
current disability of the veteran's left 
knee, and opine whether it is at least as 
likely as not that any current left knee 
disability is related to service, to 
include inservice left knee surgery.

3.  Thereafter, the RO must prepare a new 
rating decision and readjudicate the 
veteran's claim for service connection 
for a left knee disability, with explicit 
discussion of the provisions of 
38 U.S.C.A. § 1111 as interpreted in the 
above VA General Counsel opinion.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the 


right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


